DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 12/22/2021.  Claims 1-9 were previously pending of which claim 8 has since been canceled and claim 1 has been amended.  Accordingly, claims 1-7 and 9 are currently pending and examined below.
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2013/0274998, hereafter “Kato” included in the IDS dated 9/18/2019) in view of Kim et al. (US 2016/0337822, hereafter “Kim”).
With respect to claim 1, Kato discloses a display control device mounted on a vehicle (Fig. 2, in-vehicle apparatus 1) and configured to control display of information on a display device, the display control device comprising an electronic control unit (Fig. 2, 10) configured to: 
determine whether there is information to be displayed on the display device (Fig. 9 and abstract, i.e. determine to display or not -i.e. masking- based on whether the vehicle is traveling); 
determine whether a predetermined first condition to determine that a driving operation by a user is not required is satisfied (abstract, the predetermined first condition is vehicle not traveling where driving is not required); 
determine whether a predetermined second condition to determine that the driving operation by the user is required is satisfied (abstract, the predetermined second condition is vehicle traveling where driving operation by driver is required); 
control the display device such that the display device displays the information to be displayed when it is determined that there is information to be displayed on the display device and that the first condition is satisfied (e.g. Figs. 5A or 6A, i.e. displaying when the vehicle is not traveling); and 
control the display device such that the display device hides the information to be displayed when it is determined that the second condition is satisfied (e.g. Figs. 5B and 6B and ¶¶ 72 and 75, i.e. masking or hiding when the vehicle is traveling).
Kato does not disclose wherein the electronic control unit is configured to determine that the second condition is satisfied when at least one of a preceding vehicle of the vehicle is started while the vehicle is stopped and a traffic signal changes to a display permitting the vehicle to proceed is established.  However, Kim, in the same field of invention, teaches determining that e.g. claim 12, “deactivate the keypad when the traffic signal indicates the vehicle should go”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kim into the invention of Kato since deactivating display when traffic signal indicates the vehicle should go minimizing driver distraction thus improving driving safety (see Kim’s ¶84, “degree of risk of an accident can be lowered” or ¶ 97, “controller 180 can limit outputting of the notification information indicating the occurrence of the event in order to prevent a risk of an accident”). 
With respect to claim 3, Kato further discloses wherein the electronic control unit is configured to, when determining that there is information to be displayed on the display device, and controlling the display device such that the display device hides the information to be displayed, control the display device such that the display device displays an image for notifying the user that there is information to be displayed (e.g. Fig. 5B, the presence of icons 203-209 while a portion of the display is hidden indicates there are information 211 and 212 to be displayed). 
With respect to claim 4, Kato further discloses wherein the electronic control unit is configured to, when controlling the display device such that the display device displays the information to be displayed, select the information to be displayed on the display device from among a plurality of pieces of information in response to an operation of the user (e.g. Fig. 5A, pressing buttons 203-209 displays different information from among a plurality of pieces of information). 
With respect to claim 5, Kato further discloses wherein the display device is an in-vehicle display device mounted on the vehicle (abstract, in-vehicle). 
With respect to claim 6, Kato further discloses wherein the display device is a mobile terminal of the user, and the mobile terminal is configured to be connected to the display control device via communication (Fig. 2, portable terminal 2).  
Kato further discloses wherein the electronic control unit is configured to, when at least one of cases in which the vehicle is stopped, driven autonomously, and performing adaptive cruise control is established, determine that the first condition is satisfied (¶ 41, “determine whether or not the vehicle is currently in a traveling state by checking whether or not the vehicle speed information indicates 0” i.e. when vehicle is stopped).   
With respect to claim 8, Kato further discloses wherein the electronic control unit is configured to, when at least one of cases in which a preceding vehicle of the vehicle is started while the vehicle is stopped, a traffic signal changes to a display permitting the vehicle to proceed, and the vehicle is changed to a travelable state by the user's operation is established, determine that the second condition is satisfied (¶ 41, “determine whether or not the vehicle is currently in a traveling state by checking whether or not the vehicle speed information indicates 0” i.e. when vehicle speed is other than zero it’s established the second condition is satisfied).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kim and in further view of Small et al. (US 9,079,498, hereafter “Small”).
With respect to claim 2, Kato further discloses wherein: the electronic control unit is configured to, when determining that there is information to be displayed on the display device and that the first condition is satisfied, control the display device such that the display device displays the information to be displayed by securing an area in which the information to be displayed is displayed (e.g. Fig. 4 or Fig. 6A, area 300); but does not expressly disclose that the electronic control unit is configured to control the display device such that the display device expands the area with time when the area is secured.   However, Small, in the same field of invention, teaches this arrangement (e.g. paragraph bridging Columns 6 and 7, “selected controller expands to cover a much larger region of the display screen as illustrated in the exemplary embodiment shown in FIG. 5”).  It would have been obvious for one of ordinary Small into the invention of Kato in order to better grab the user attention for the information that can be safely presented. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kim and in further view of Bhalla et al. (US 2019/0204827, hereafter “Bhalla”). 
With respect to claim 9, Kato does not disclose wherein the electronic control unit is configured to, when determining that the second condition is satisfied, control the display device such that the display device displays an image prompting attention of the user.  However, Bhalla, in the same field of invention, teaches these limitations (e.g. ¶ 123, i.e. take over icon 912).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Bhalla into the invention of Kato so that the driver may safely take over control of the vehicle when needed (e.g. when the vehicle is travelling or the autonomous driving is otherwise not available). 

Response to Arguments
Applicant’s amendments to the claims have necessitated the new rejections above thus rendering the arguments moot.  With respect to the assertions that “[i]n contrast, the claimed invention is directed to a technique of hiding information to be displayed when it is determined that a driver is not driving in a situation where driving is necessary. Thus, the claimed invention is different from Kato” (page 6 of the Remarks), it is respectfully submitted that these features are not in the claims. Applicant is reminded that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced MicroDevices Inc., 7 USPQ2d l 064.

Conclusion 
Applicant’s arguments with respect to the rejection of the independent claim has been fully considered and persuasive but the claims are now rejected over Kim reference as necessitated by the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z MEHDIZADEH/Primary Examiner, Art Unit 3669